Citation Nr: 1017389	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative joint disease, status post total knee 
replacement.  

2.  Entitlement to service connection for left knee 
degenerative joint disease, status post total knee 
replacement.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had active military service in the Air Force 
from July 1974 to June 1978.  He subsequently affiliated with 
the Air National Guard.  He had two discrete periods of 
active military service from February 2003 to July 2003 and 
from December 2006 to January 2007; the later being for a 
period of only 21 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the appellant's claims for 
service connection for bilateral knee disabilities.  


FINDINGS OF FACT

1.  The appellant has a current diagnosis of bilateral knee 
degenerative joint disease resulting in bilateral knee 
replacement.  

2.  The appellant did not incur right and left knee bilateral 
knee degenerative joint disease, resulting in bilateral knee 
replacement, during active service, active duty for training, 
or inactive duty for training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee 
degenerative joint disease, status post total knee 
replacement, have not been met. 38 U.S.C.A. §§ 101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2009).

2.  The criteria for service connection for left knee 
degenerative joint disease, status post total knee 
replacement, have not been met. 38 U.S.C.A. §§ 101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
June 2008.  This notice substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence, and the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has obtained service treatment records, private medical 
records, VA treatment records, and VA examination reports.  
VA has also assisted the appellant in obtaining evidence, and 
afforded him the opportunity to present written statements 
and evidence.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Medical Evidence

The appellant had active military service in the Air Force 
from July 1974 to June 1978.  He subsequently affiliated with 
the Air National Guard.  He had two discrete periods of 
active military service from February 2003 to July 2003 and 
from December 2006 to January 2007, a period of only 21 days. 

The appellant does not contend, nor do the service treatment 
records indicate that he incurred his claimed knee 
disabilities during his period of active military service in 
the 1970s.  

A private surgical record dated July 1992 indicates that the 
appellant required arthroscopic surgery for a tear of the 
medial meniscus of the left knee. The medical history 
indicted that the appellant had injured this knee 
approximately one and a half years earlier.  However, other 
private treatment records dated around this period of time 
indicate that the injury was to the right knee.  

A September 1999 private surgical record again reveals that 
the appellant required arthroscopic surgery for a torn 
meniscus of the left knee.  Additional arthroscopic surgery 
on the left knee was conducted in September 2003

Private medical treatment records dated from June 2005 to 
January 2007 reveal that the Veteran had increasing 
complaints of bilateral knee pain.  A January 2007 treatment 
record states that the appellant was deployed to Turkey for 
four to six weeks at a time with the Air National Guard and 
that the walking involved made his complaints of knee pain 
symptoms worse.  

Private surgical records dated in 2007 reveal that the 
Veteran required total knee replacement of both knees for 
tricompartmental degenerative joint disease.  Replacement of 
the left knee was conducted in July 2007, and replacement of 
the right knee was conducted in September 2007.  

The appellant's National Guard service treatment records 
reveal numerous periodic examination reports dated from 1992 
to 2008, which contain notations of the Veteran's various 
private knee surgeries.  

III.  Service Connection and Veteran Status

The appellant claims entitlement to service connection for 
bilateral knee disabilities.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required. 
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b). The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability on 
the basis of aggravation. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304, 3.306. A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a) (2002).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
his or her entrance into service, or where clear and 
unmistakable evidence (obvious or manifest) demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. §§ 
1110, 1131, 1132 (West 2002); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C. § 1153; 38.C.F.R. 3.306(a).  This "presumption of 
aggravation" applies only when pre-service disability 
increases in severity during service.  Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).

However, the presumptions of soundness on entry to service, 
and of aggravation of a pre-existing disability and do not 
apply to a claimant who had only active duty for training and 
who is not otherwise a veteran, for example, by reason of 
having a service connected disability.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995). 

During his Air National Guard service, he had two discrete 
periods of active military service: from February 2003 to 
July 2003; and from December 2006 to January 2007, the later 
for a period of only 21 days.  

In his December 2008 notice of disagreement, the appellant 
admitted that those service dates were correct.  However, he 
took issue with the characterization of his total service.  
He stated that "nowhere do you list or take into account my 
'Technician' duty as a member of the Utah Air National Guard.  
From February 12, 1987 until my retirement on Appellant 30, 
2008, I served as a full time Technician in the Utah Air 
National Guard."  He claims that this service qualified him 
to receive VA benefits.  

"Status as a 'veteran' is one of the five elements of a 
claim for service- connection benefits."  Dingess v. 
Nicholson 19 Vet.App. 473, 484 (2006).

A "veteran" is a person who served in active military, 
naval, or air service. See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ADT] during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty training [IADT] during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training, or 
for injury incurred during inactive duty training.

The presumption of aggravation also does not apply to a 
claimant who had only active duty for training and who is not 
otherwise a veteran, again by reason of having a service 
connected disability.  Paulson, 7 Vet. App. at 471.

The earliest medical evidence record relating to the claimed 
knee disabilities is the 1992 private surgical record, which 
indicates an injury to the knee approximately a year and a 
half earlier.  The appellant was not on active duty during 
this time.  The evidence of record clearly establishes that 
the appellant incurred bilateral knee disabilities in 1991, 
requiring periodic surgeries between 1992 and 2007, when 
total knee replacement was conducted.  During this period of 
time, the appellant had two period of active duty: from 
February 2003 to July 2003; and from December 14, 2006 to 
January 5, 2007.  The medical evidence of record provides 
clear and unmistakable evidence (obvious or manifest) that 
the claimed bilateral knee disabilities existed prior to 
these two periods of active service.  The private surgical 
records establish that fact, and periodic National Guard 
examination reports note the appellant knee surgeries.  

There is no evidence that the Veteran's preexisting bilateral 
knee disabilities increased in severity during any of these 
discrete periods of active service.  While a January 2007 
private treatment record indicates that the Veteran indicated 
walking during service made his knees worse, this record is 
dated after his separation from the period of active duty 
ending January 5, 2007.  Moreover, all of the private medical 
evidence of record shows continuing complaints of knee pain 
over the period of time from 1992 to 2008.  

The appellant claims that he warrants service connection for 
his knee disabilities because he was a National Guard 
Technician - a Federal Civil Service position - during the 
period of time in question.  Such service is not qualifying 
service to establish veteran status or service connection.  
Without an injury or disease incurred during active military, 
naval, or air service, there is no legal authority for 
granting service connection here.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  While periods of active duty for training 
and inactive duty for training can qualify (in some 
circumstances) as active military, naval, or air service, 
periods of civilian employment as a technician for the 
National Guard do not qualify as periods of active military 
service.  Venturella v. Gober, 10 Vet. App. 340 (1997) (widow 
of veteran who was both a civilian Air Reserve Technician 
employee and a major in the Air Force Reserves, was not 
entitled to service connection for cause of death when he 
died while working as an Air Reserve Technician); see also 38 
U.S.C.A. § 101(24) (definition of "active military, naval, or 
air service"); 38 C.F.R. §§ 3.1(k) ("service- connected" 
means that a disability was incurred in the line of duty in 
the active military, naval or air service), 3.6(a) 
(definition of active military, naval, and air service); see 
generally Allen v. Nicholson, 21 Vet. App. 54 (2007) (with a 
description of various types of service qualifying as active 
military service).

The evidence establishes that the appellant has bilateral 
knee disabilities ultimately diagnosed as degenerative joint 
disease, status post total knee replacement, of both knees.  
The evidence does not establish that these disabilities were 
incurred during active military service, including any period 
of ADT of IADT.  Rather, the evidence of record clearly and 
unmistakably establishes that the appellant incurred these 
disabilities when he was merely affiliated with the National 
Guard and not in a duty status.  To the extent that he 
asserts that he warrants service connection because he was a 
National Guard Technician at that time, this is a period of 
civilian employment  that does not qualify as period of 
active military service.  Venturella v. Gober, 10 Vet. App. 
340 (1997).  The preponderance of the evidence is against the 
claims for service connection for right knee degenerative 
joint disease, status post total knee replacement, and left 
knee degenerative joint disease, status post total knee 
replacement; there is no doubt to be resolved; and service 
connection is not warranted.  


ORDER

Service connection for right knee degenerative joint disease, 
status post total knee replacement, is denied.  

Service connection for left knee degenerative joint disease, 
status post total knee replacement, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


